Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered March 10, 2004, convicting him of grand larceny in the second degree and criminal possession of a forged *693instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of the crimes of grand larceny in the second degree and criminal possession of a forged instrument in the second degree (see People v Johnson, 65 NY2d 556 [1985]; People v Price, 16 AD3d 323 [2005], lv denied 5 NY3d 767 [2005]; People v Bull, 152 AD2d 998 [1989]; People v Di Mauro, 113 AD2d 840 [1985]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Silvestro, 284 AD2d 418 [2001]).
Contrary to the defendant’s contention, he was afforded meaningful representation at trial and therefore was not deprived of the effective assistance of counsel (see People v Caban, 5 NY3d 143 [2005]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., Crane, Fisher and Dillon, JJ., concur.